Per Curiam.
By decision dated September 26, 1990, respondent was suspended by this Court for a period of two years, effective October 26, 1990 (see, Matter of Steenbergh, 165 AD2d 953). He now applies for reinstatement.
Our examination of respondent’s application indicates that he has complied with the requirements of section 806.12 (b) of this Court’s rules regarding reinstatement (22 NYCRR 806.12 [b]). Petitioner has advised that it has no grounds upon which to object to respondent’s application. Accordingly, respondent is reinstated to the practice of law, effective immediately.
Weiss, P. J., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.